993 A.2d 1229 (2010)
202 N.J. 35
In the Matter of H. Alton NEFF, an Attorney at Law.
D-85 September Term 2009, 065800.
Supreme Court of New Jersey.
June 3, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-322, concluding that H. ALTON NEFF of BRICK, who was admitted to the bar of this State in 1967, should be reprimanded for violating RPC 1.4(c) (failure to explain the matter to the extent reasonably necessary for the client to make informed decision about the representation) and RPC 1.7(a)(2) (conflict of interest);
And the Court having determined from its review of the matter that an admonition is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that H. ALTON NEFF is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.